     Case: 4:20-cv-00033-DMB-JMV Doc #: 40 Filed: 03/29/21 1 of 1 PageID #: 510


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

COREEN J. RICHARDSON                                                            PLAINTIFFS

V.                                                               NO. 4:20-CV-33-DMB-JMV

ANDREW SAUL, Commissioner
(Social Security Administration), et al.                                      DEFENDANTS


                                    FINAL JUDGMENT

       In accordance with the order entered this day, this case is DISMISSED without prejudice.

       SO ORDERED, this 26th day of March, 2021.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
